Citation Nr: 1525860	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-25 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining 18 years of age for the purpose of entitlement to VA benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This matter was previously before the Board in July 2011, when it was remanded for the issuance of a statement of the case.

In August 2014 the Veteran was notified of a hearing scheduled for a date in October 2014.  He did not report for the hearing or provide reasons for not appearing.  The record includes a January 2015 communication from the Veteran in which he reported that he had been told to inquire about the October 2014, hearing.  Inasmuch as this appeal is being remanded for other reasons, he will have an opportunity to make a motion for a rescheduled hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record includes an August 2010 opinion from a nurse practitioner with Atlas Behavioral Health, in which she stated that the Veteran's daughter, R.F., was incapable of self-support prior to 18 years of age due to mental defect.  Unfortunately, the August 2010 opinion is insufficient to make a determination in this case, as it does not provide rationale for its conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  

The August 2010 opinion; however, triggers VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in September 2013, a VA psychiatrist wrote a letter of support on behalf of the Veteran, indicating his and R.F.'s mother's psychiatric conditions have more likely than not affected R.F.'s condition.  There is no indication that this evidence was considered by the AOJ.  This evidence should be addressed by the AOJ in a supplemental statement of the case, as it was submitted after the issuance of the statement of the case and prior to the certification to the Board.  38 C.F.R. § 19.31(b).

Additionally, the record contains limited information regarding R.F.'s school attendance and employment history, but suggests she had periods of employment and schooling after reaching age 18.  These factors are important in a "helpless child" determination and additional information is required.  38 C.F.R. § 3.356(b)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request a statement from the Veteran or R. F. outlining her school attendance and employment history.

2.  Schedule the Veteran's daughter, R.F., for an examination to determine whether it is at least as likely as not that she became permanently incapable of self-support by reason of a mental or physical condition prior to attaining 18 years of age.

The relevant portions of the claims file and a copy of this remand order must be made available to the examiner.  The examiner must address the full history of R.F's psychiatric disability.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

